Citation Nr: 0833909	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and February 2007 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is service connected for major depression 
with anxiety disorder, rated 70 percent disabling; migraine 
headaches with visual symptoms, rated as 30 percent 
disabling; and lumbosacral spine strain, rated as 10 percent 
disabling

2.  The veteran's service connected disabilities alone are 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.18 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for major depression with 
anxiety disorder, rated 70 percent disabling; migraine 
headaches with visual symptoms, rated as 30 percent 
disabling; and lumbosacral spine strain, rated as 10 percent 
disabling.  The combined evaluation is 80 percent.  Thus, the 
veteran meets the minimum schedular requirements for a total 
rating due to individual unemployability under 38 C.F.R. 
§ 4.16(a).  The Board must now consider whether the veteran's 
service connected disabilities render him unemployable.

On a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Benefits Based on Unemployability) received in 
April 2004, the veteran reported he last worked in 2003 when 
he separated from the military.  The veteran's service 
medical records noted that he was discharged due to a 
personality disorder.

The Board notes that the veteran is currently residing in 
Japan and submitted a July 2006 report from the Mental Health 
Clinic, U.S. Naval Hospital Okinawa, Japan; a March 2007 
letter from Joho Technology Inc., Tokyo, Japan; and a letter 
received in March 2008 from Ginowan Junior High School.  This 
evidence was submitted after the statement of the case; 
however, it was accompanied by a waiver of initial review by 
the RO.

Treatment records from Gary Borgeson, Ph.D. dated October 
2003 to August 2004 show a diagnosis of major depressive 
disorder and a Global Assessment of Functioning (GAF) score 
of 60.

At a September 2004 VA psychiatric examination, the veteran 
was adequately groomed and dressed in clean, casual clothing 
which were appropriate to the evaluation.  He was courteous 
and compliant with the examiner and rapport was established 
with only moderate difficulty.  He was alert and fully 
oriented to person, place, time, and situation.  His gait was 
normal and there was no difficulty in fine or gross motor 
skills.  His affect was flat and constricted.  His speech was 
within normal limits in volume and tone and was characterized 
by odd references.  His memory appeared to be intact for 
distant and recent events.  His insight was good and his 
judgment was poor and concentration was good.  Suicidal 
ideation was acknowledged but there was no plan or intent for 
suicide at the time of the interview.  Homicidal ideation was 
denied.  There was considerable evidence of a possible formal 
thought disorder.  The veteran was noted as having an unusual 
demeanor and attitude and an unusual appearance in that his 
eyes were generally open unusually wide.  He made frequent 
eye contact with the examiner.  The veteran's diagnoses 
included major depressive disorder, moderate, recurrent, 
occasional severe episodes; panic disorder without 
agoraphobia; and schizotypal personality disorder.  He was 
assessed a GAF score of 45.  

The examiner noted that the veteran was employable at the 
time of the evaluation even though he had difficulty finding 
employment that he thought was suitable.  It was noted that 
he would have little difficulty being employed in a sedentary 
work environment that was loosely supervised.  The examiner 
stated that the veteran's personality disorder would 
certainly interfere with employment functioning because of 
his difficulty with social interactions, but he should be 
able to maintain employment in a sedentary work environment 
with limited supervision and limited contact with others.  

At a September 2004 VA general medical examination, the 
veteran reported becoming nauseated after dinner and he had 
on average an emesis about once a week in the evening.  Now, 
his headaches occur on average about five days a week.  He 
used Imitrex nasal spray which would relieve the pressure 
sensation in about five minutes and would last for a couple 
of hours.  He used it two times a month.  He also was given 
Cafegot tablets three days ago and those had not helped.  He 
took aspirin in the morning and it helped a little.  He 
denied specifically other symptoms related to his headaches.  
He was asked on multiple occasions whether there were any 
other symptoms related to his headaches and he stated he had 
not been employed since leaving the military in September 
2003.  He had been attending school at Colorado State 
University.  He stated that he had one course left to take in 
the fall but he had basically finished his Agriculture and 
Horticulturist Bachelor's Degree.  He was using the job 
placement service to find employment.  The examiner noted 
that the headaches had not incapacitated him or prevented him 
from obtaining his college degree.  

The veteran developed low back pain which worsened while in 
the military.  The veteran reported that since his last VA 
examination in 2003, he had no medical care for his back.  He 
stated his low back pain had gradually improved and now he 
had low back pain on average about once a week.  It would 
occur in the morning on awakening and then he would have 
soreness in the lower back the entire day.  The veteran 
indicated that he went to the gym to work out with weight 
training five days a week.  

Examination of the head showed no areas of tenderness.  He 
had normal cranial nerve function.  The neck was supple.  
Deep tendon reflexes of the upper and lower extremities were 
brisk and symmetrical.  He had negative straight leg raising.  
There was no palpable spasm and no tenderness to palpation of 
the spine.  Thoraco-lumbar spine had 71 degrees of right and 
left rotation, 24 degrees of right lateral, 25 degrees of 
left lateral motion, 90 degrees of flexion, and 35 degrees of 
extension.  No pain was evident with range of motion testing.  
There were no additional limitations to range of motion after 
repetitive motion.  No additional limitations could be 
demonstrated during flare-ups.  

The examiner opined that the veteran was capable of 
employment activity.  The current severity of his headaches 
and low back pain would not preclude him from employment 
activity as an Agriculturalist.  It would be best however for 
him to avoid heavy lifting and repeated bending and twisting 
activities.

Lay statements were received from the veteran's wife and 
father in March 2005.  The veteran's wife indicates that he 
is worse and was unhappy, felt down, and was under a lot of 
stress.  She stated he had headaches and was impatient and 
angry.  She also indicated he had problems with his lower 
back.  She indicated that she was 8 months pregnant and they 
needed help.  The veteran's father indicated that since 
serving in the Navy he had become depressed and quite anxious 
about everything.  He indicated the veteran had no luck in 
finding a job while finishing his degree.  Being unable to 
work had only increased his depression and anxiety level.  He 
indicated that all the stress on the veteran of not having a 
job, being in Japan, and not being able to receive medical 
care as told was taking a toll on him in a negative way.  

At an October 2005 examination at Yamamoto Clinic it was 
noted that the veteran had received treatment from the VA for 
headaches, nausea, vomiting, forgetfulness, and 
aggressiveness.  The physical examination objective findings 
noted headache, nausea, heavy drinking, sleepiness, and lack 
of care.  High test results were noted in depression, 
aggression, hostility, and confusion.  The diagnosis was 
personality disorder not otherwise specified.  

An examination conducted at the Adventist Medical Center in 
January 2006, the veteran reported he stopped working a few 
weeks prior due to increased backache. The veteran complained 
of continuous low back pain with no complaint of numbness or 
tingling.  It was noted that there was no particular area 
where pain was worse or particular posture or situation which 
aggravated the pain.  

In July and September 2006 reports from the Mental Health 
Clinic U.S. Naval Hospital in Okinawa, Japan indicated the 
veteran had been in treatment on and off since May 2004.  It 
was noted that the veteran consistently exhibited problematic 
interpersonal functioning and decision making, as well as 
dysthymic depression which resulted in feelings of alienation 
from and misunderstanding by others, particularly those 
closest to him.  The veteran consistently stated that he was 
able to adequately function in daily activities, including 
taking care of his child and wife, but expressed extreme 
dissatisfaction with is chronic unemployment and his status 
as a "stay at home dad."  These problems continued to 
interfere with his significant relationships as well as his 
goals for employment.  In the July 2006 report, the examiner 
noted that the veteran lost his job in Tokyo for reasons that 
were unclear to the examiner, but seemed related to deficient 
interpersonal skills and poor decision making.  The veteran 
was diagnosed with dysthymic disorder and schizotypal 
personality disorder, with the possibility of other mood and 
characterological pathology being present.  

A letter dated March 2007 from Joho Technology Inc., Tokyo, 
Japan indicated that the veteran was not retained after his 6 
month probationary period as a system engineer as he did not 
meet the standard required.

A letter from Ginowan Junior High School to the veteran 
received in April 2008 thanked the veteran for working as an 
ALT in both Ginowan Junior High School and Ginowan Elementary 
Schools since last June 2007; however, the letter indicated 
that the veteran would not be re-employed for the next school 
year.  

In this case, the medical evidence to include the VA 
examinations does not show that the veteran's service 
connected disabilities alone preclude substantially gainful 
employment.  

The veteran's major depression with anxiety disorder is 
currently rated as 70 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  A higher evaluation under 
this code is not warranted as the medical evidence does not 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The September 2004 VA examiner noted that the veteran was 
employable at the time of the evaluation even though he had 
difficulty finding employment that he thought was suitable.  
It was noted that he would have little difficulty being 
employed in a sedentary work environment that was loosely 
supervised.  The examiner stated that the veteran's 
personality disorder would certainly interfere with 
employment functioning because of his difficulty with social 
interactions, but he should be able to maintain employment in 
a sedentary work environment with limited supervision and 
limited contact with others.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine 
headaches, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.

Medical records show intermittent headaches with no 
particular pattern elicited.  There was no medical evidence 
of very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability which would 
warrant a higher disability evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain a 20 percent evaluation is warranted when (1) forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The September 2004 VA examination showed 71 degrees of right 
and left rotation, 24 degrees of right lateral and 25 degrees 
of left lateral motion, 90 degrees of flexion, and 35 degrees 
of extension.  No pain was evident with range of motion 
testing.  

The September 2004 VA examiner opined that the veteran was 
capable of employment activity.  The current severity of his 
headaches and low back pain would not preclude him from 
employment activity as an Agriculturalist.  It would be best 
however, for him to avoid heavy lifting and repeated bending 
and twisting activities.

In addition, the more recent medical evidence does not 
indicate that the veteran is unemployable due to his service 
connected disabilities.  The September 2006 report from the 
Mental Health Clinic, U.S. Naval Hospital, in Okinawa, Japan 
indicated that his psychiatric conditions interfere with his 
significant relationships as well as his goal for employment; 
however, there was no indication that he was unemployable.

Moreover, the veteran, his wife and father, as laypersons, 
cannot render an opinion as to whether the veteran is 
precluded from gainful employment by his service-connected 
disabilities.  While the veteran can testify as to the lay-
observable residuals of these disorders, he has presented no 
evidence that he has the expertise needed to render an 
opinion as to the impact that these conditions have upon his 
ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, the objective evidence clearly shows that 
his service-connected disabilities do not preclude all forms 
of gainful employment.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of TDIU.  
The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude him from securing or 
following substantially gainful employment.  The medical 
evidence indicates some functional impairment which limits 
the veteran's employment options, but the record does not 
support his claim that he is unable to work due solely to his 
service-connected disabilities.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2004 and June 2006 of the information and 
evidence needed to substantiate and complete a claim for 
TDIU, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until June 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because the preponderance of the evidence is against the 
appellant's claim for entitlement to TDIU, and any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available VA 
examinations, VA treatment records, and private medical 
records have been associated with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


